[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT                FILED
                  ________________________    U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                                                   February 28, 2006
                        No. 05-13843               THOMAS K. KAHN
                    Non-Argument Calendar              CLERK
                  ________________________

               D. C. Docket No. 04-80782-CV-WJZ

STEPHEN N. MARTYAK,


                                                   Plaintiff-Appellant,

                            versus

JUDITH A. MARTYAK,
SANDRA MCSORLEY, Honorable,
Fifteenth Judicial Circuit
Court of Florida, in her
official capacity,
FIFTEENTH JUDICIAL CIRCUIT
COURT OF FLORIDA, The Honorable
Edward Fine, Chief Judge, in
his Official Capacity,
JAMES ZINGALE, Chairman,
Executive Director Florida
Department of Revenue in his
Official capacity,
FLORIDA DEPARTMENT OF REVENUE,


                                              Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                (February 28, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Stephen N. Martyak appeals an order awarding attorney’s fees to his ex-

wife, Judith A. Martyak, for Mr. Martyak’s improper removal of a state case to

federal court. See 28 U.S.C. § 1447(c). We affirm.

      In 1991, Judith A. Martyak initiated dissolution of marriage proceedings in

Florida state court against Mr. Martyak, and alimony was awarded in favor of Ms.

Martyak. Mr. Martyak brought several appeals in Florida courts challenging the

judgment, but the award of alimony was affirmed in each appeal. In August 2005,

Mr. Martyak filed a notice of removal in federal district court and sought reversal

of the alimony award on the ground that it violated several provisions of the U.S.

Constitution. The district court concluded that Mr. Martyak’s claims sought

federal review of a final state court judgment and it lacked subject matter

jurisdiction to review the claims under the Rooker-Feldman doctrine. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S. Ct. 1303, 1311 (1983);



                                          2
Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S. Ct. 149, 150 (1923). The

district court remanded the case to state court and, because Mr. Martyak sought

removal in violation of well-settled law, ordered Mr. Martyak to pay Ms. Martyak

$8850 in attorney’s fees.

      We review an order awarding attorney’s fees for abuse of discretion. Fowler

v. Safeco Ins. Co. of Am., 915 F.2d 616, 617 (11th Cir. 1990). Section 1447(c)

provides, “An order remanding the case may require payment of just costs and any

actual expenses, including attorney fees, incurred as a result of the removal.” 28

U.S.C. 1447(c). “Central to the determination of whether attorneys’ fees should be

granted is the propriety of the defendant’s decision to remove.” Garcia v. Amfels,

Inc., 254 F.3d 585, 587 (5th Cir. 2001).

      Mr. Martyak’s removal of the case was clearly improper. “[A] United States

District Court has no authority to review final judgments of a state court in judicial

proceedings.” Powell v. Powell, 80 F.3d 464, 466 (11th Cir. 1996) (quoting

Feldman, 460 U.S. at 482, 103 S. Ct. at 1315). The district court did not abuse its

discretion.

      AFFIRMED.




                                           3